ORDER

PER CURIAM.
Appellant, Bryan Thompson, appeals the October 25, 1996 judgment entered by the Circuit Court of the City of St. Louis after a jury found him guilty of endangering the welfare of a child, RSMo section 568.045 (1994), for which he was sentenced, as a prior offender, RSMo section 558.016, to five years imprisonment, execution of that sentence suspended, and placed on three years probation. We affirm.
We have reviewed the briefs of the parties, the legal file and the transcript. An extended opinion would serve no jurisprudential *799purpose. We affirm the trial court pursuant to Rule 30.25(b).